Citation Nr: 1106601	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-10 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for sleep apnea.  

2.  Entitlement to an increased rating for a right ankle 
disability.  

3.  Entitlement to an increased rating for a left ankle 
disability.  

4.  Entitlement to an increased rating for a left knee 
disability.  

5.  Entitlement to an increased rating for a right knee 
disability.  

6.  Entitlement to an increased rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to January 
1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 50 percent 
rating for sleep apnea; continued 10 percent ratings for a right 
ankle disability, left ankle disability, right knee disability, 
and left knee disability; and continued a 0 percent rating for 
bilateral hearing loss.  

The Board notes that the Veteran filed a notice of disagreement 
for whether new and material evidence had been submitted to 
reopen claims for a skin disability and varicose veins in 
November 2007, for which the RO issued a September 2008 statement 
of the case.  However, the record does not show that the 
Veteran's appeal on those issues was timely filed, and therefore 
those issues are not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In his March 2009 substantive appeal, the Veteran requested a 
travel board hearing to be held at the RO in Atlanta, Georgia.  
As such a hearing has not yet been conducted, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing in connection with his appeal to be 
held at the RO in Atlanta, Georgia. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

